Davison, J.
The indictment in this case alleges that Shilling on, &c., at, &c., did keep a certain tippling house, wherein spirituous liquors were sold, without license, to be drank in and about the same; which tippling house was then and there kept by him in a disorderly manner, to the annoyance, &c., contrary, &c. Verdict for the state. Motions for a new trial and in arrest overruled, and judgment on the verdict.
This indictment is predicated on s. 68, c. 53, R. S. 1843, and the charge is in the language of the statute. But it is said that the indictment is defective, because it does not set forth the particular acts which composed the disorderly manner in which the tippling house was kept. As a general rule, the essential facts which constitute the offence should be specifically and certainly stated in the indictment; but there is a class of cases to which that rule does not apply. Whenever the charge consists of a series of acts, they need not be specially described, because they are not the offence itself, but merely go to make up the *444evidence of the offence. Thus it is sufficient to charge a person generally with “keeping a house of ill fame, a disorderly house, or a common gaming-house.” 1 Chitty Crim. Law 171.—The State v. Bougher, 3 Blackf. 307. Indeed the law, in order to avoid prolixity, allows general pleading in all cases where the subject comprehends a multiplicity of matter and a great variety of facts. The various acts of quarreling, fighting, profanity, &c., which often occur in and about tippling houses, and render them disorderly, make up the evidence of the manner in which they are kept; and, that evidence need not, in our opinion, be stated in the pleadings.
G. Holland, for the appellant.
O. B. Hord, for the state.
We think the present is one of the cases in which the law regards it sufficient to charge the offence in the language of the statute which creates it. 3 Blackf. 307.
Per Curiam. — The judgment is affirmed with costs.